Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Telescoping Species 1 (Figure 4), Linear Bearing Species 1 (Figure 4) and Collecting Conduit Species 1 (Figures 5-8) in the reply filed on 12/2/2020 is acknowledged.  Claims 1-42 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 14, 20, 21, 35, 37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the movable second anchor location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend this claim to depend from Claim 2.
Claim 14 recites the limitations “the first anchor location” and "the movable second anchor location."  There is insufficient antecedent basis for 
Claim 20 recites the limitation "the cinch plate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend this claim to depend from Claim 19.
Claim 35 recites the limitation "the vertically adjustable column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend this claim to depend from Claim 34.
Claim 37 recites the limitation "the service head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend this limitation to be consistent with the other terminology used in this claim set.
Claims 39 and 40 recite the limitation "the at least one tube.”  There is insufficient antecedent basis for these limitations in the claims.  Applicant should amend these limitations to be consistent with the other terminology used in this claim set.
The remaining claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 15, 16, 18-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,213,877 to May (May).

    PNG
    media_image1.png
    928
    750
    media_image1.png
    Greyscale

Regarding Claim 15:  May discloses a vertically adjustable service head assembly comprising: a vertically adjustable service head (See Annotated Fig. A) 
Regarding Claim 16:  May discloses a vertically adjustable service head assembly of claim 15, wherein: the at least one conduit is routed horizontally (See Annotated Fig. A) while the vertically adjustable column is moved from an extended position to a compact position.
Regarding Claim 18
Regarding Claim 19:  May discloses a vertically adjustable service head assembly of claim 15, wherein: a cinch plate (See Annotated Fig. A) holds the at least one conduit in position at the movable second anchor location.
Regarding Claim 20:  May discloses a vertically adjustable service head assembly of claim 15, wherein: the vertically adjustable column comprises an inner telescoping tube (See Annotated Fig. A) and an outer telescoping tube (See Annotated Fig. A); the inner telescoping tube slides within the outer telescoping tube to adjust a vertical length of the vertically adjustable column; and the cinch plate (See Annotated Fig. A) is fixed to the inner telescoping tube.
Regarding Claim 21:  May discloses a vertically adjustable service head assembly of claim 20, wherein: the cinch plate (See Annotated Fig. A) is fixed to a top of the inner telescoping tube.
Regarding Claim 22:  May discloses a vertically adjustable service head assembly of claim 19, wherein: the cinch plate includes a center opening having the at least one conduit located therein and a plurality of paddles (See Annotated Fig. A) holding the at least one conduit in position within the center opening.
Regarding Claim 26:  May discloses a vertically adjustable service head assembly of claim 15, further including: a bundle retainer (See Annotated Fig. A) surrounding the at least one conduit in a plurality of locations between the first anchor location and the movable second anchor location. 
Allowable Subject Matter
Claims 1-5, 12, 13, 27-34, 36, 41 and 42 allowed.
Claims 6-10, 14, 35, 37, 39 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11, 17, 23-25, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 3556455, US 2007/0067911.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632